 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward and United Food and Commer-cial Workers Union Local 770, AFL-CIO. Case31-CA-1118529 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed by the Union 29 May 1981the General Counsel of the National Labor Rela-tions Board issued a complaint on 22 July 1981against the the Respondent. On 8 December 1982an amended complaint issued. The amended com-plaint alleges that the Respondent violated Section8(a)(1) of the National Labor Relations Act by pro-mulgating and maintaining a rule regarding solicita-tion and distribution of literature commencing inFebruary 1981.On 23 November 1982 the Respondent, theUnion, and the General Counsel filed a motion totransfer proceeding to the Board and a stipulationof facts. The parties waived a hearing and the issu-ance of a decision by an administrative law judgeand submitted the case directly to the Board forfindings of fact, conclusions of law, and decision.The parties also agreed that in addition to theirformal stipulation and the exhibits attached theretothe entire record before the Board should consistof the charge, the amended complaint, and themotion to transfer proceeding.On 28 July 1983 the Board issued an order grant-ing the parties' motion, approving the stipulation,and transferring the proceeding to the Board.Thereafter both the Respondent and the GeneralCounsel filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record herein and the briefs, theBoard makes the followingFINDINGS OF FACTI. JURISDICTIONRespondent Montgomery Ward is an Illinois cor-poration engaged in retail sales at its facility locat-ed at 1833 South La Cienega Boulevard, Los An-geles, California. In the course and conduct of itsprincipal business operations the Respondent annu-ally purchases and receives goods or servicesvalued in excess of $50,000 directly from supplierslocated outside the State of California and annuallyderives gross revenues in excess of $500,000. Ac-cordingly we find that the Respondent is an em-ployer engaged in commerce within the meaning of269 NLRB No. 109Section 2(6) and (7) of the Act and that the Unionis a labor organization within the meaning of Sec-tion 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated FactsEmployee Oranell Moore has been employed asa commissioned salesperson at Respondent's SouthLa Cienega Boulevard store since 1977. On 5 Feb-ruary 1981 Moore began to discuss with her fellowemployees the possibility of forming a union. Shealso began to distribute authorization cards whichshe had obtained from the Union.About mid-February the Respondent becameaware that employees employed at its South LaCienega Boulevard store were discussing the for-mation of a union. In late February 1981 the Re-spondent posted the following rule regarding solici-tation and distribution on a bulletin board near theemployees' timeclock.DISTRIBUTION OF LITERATURE ANDSOLICITATION ON COMPANY TIME FORNON-COMPANY ACTIVITIESEmployees may not distribute union literatureor solicit membership in unions, or fraternal,religious, social, or political organizations onCompany time, or while employees to whomliterature is being distributed, or whose mem-bership is being solicited, are on Companytime. Company time is that time which theemployee is scheduled to be on duty and forwhich the employee is being paid, excludingrest periods, lunch periods, and time beforeand after the employee's working day.Solicitation by employees is permitted onCompany property so long as the employees,both those soliciting and those being solicited,are on their own time and the solicitation isconducted in a quiet and orderly manner anddoes not interfere with the operation of theCompany's business. Meetings or speeches arenot to be permitted; solicitation which resultsin disturbing or interfering with the work orfunction of any of the employees or depart-ment is forbidden; solicitation which is detri-mental to maintaining the premises in a cleanand attractive condition is forbidden.Solicitation by non-employees of the Companyis prohibited at all times in the store and thestore operated buildings.It is a violation of the Company's No Solicita-tion rule either to solicit or be solicited in amanner prohibited by this rule.598 MONTGOMERY WARDSolicitations for charity drives and fund raisingcampaigns are to follow the guidelines for so-licitation as outlined above. The Companygenerally supports one all-out communitycharity drive. Prior approval is required forany additonal charity drive held on Companyproperty. There are times when expressions offriendship or goodwill for co-workers are per-missible, but in order to protect employeesfrom too frequent collections for such pur-poses written permission for such solicitationmust be obtained from the store manager orpersonnel manager.Any violations of the Company No Solicita-tion rule should be reported at once to yourimmediate supervisor or a store staff member.This rule has been included in the Respondent'spersonnel manual since 1975. This personnelmanual is available to certain employees and man-agement personnel employed in the Respondent'spersonnel department. The above-quoted rule hadnever been posted in Respondent's South La Cien-ega Boulevard store.Respondent's store manager, John Martin,handed Moore a copy of the above-quoted rule on19 March 1981 while discussing her activities.B. Contentions of the PartiesThe General Counsel takes the position that theRespondent's rule is facially invalid. The GeneralCounsel argues that, since the first sentence in therule prohibits the distribution of union literatureonly, the rule is unlawfully discriminatory. In addi-tion the General Counsel maintains that the prohi-bition of meetings and speeches contained in thesecond paragraph is unlawfully broad and undulyrestricts the rights-of the Respondent's employees.The General Counsel also asserts that the finalparagraph of the Respondent's rule encourages em-ployees to engage in surveillance of the solicitationand distribution activities of other employees.The Respondent contends that its rule regardingsolicitation and distribution of union literature isvalid on its face. The Respondent maintains that,since the definition of the term "company time" inthe first paragraph of the rule comports with therubric established in T.R.W. Bearings, 257 NLRB442 (1981), its rule is unambiguous and not suscep-tible to misinterpretation upon a resonable read-ing.I We note that in Our Way, Inc., 268 NLRB 394 (1983), we overturnedT.R. W. and returned to the "long-held standard that rules banning solici-tation during working time state with sufficient clarity that employeesmay solicit on their own time." Member Zimmerman dissented from theoverruling of TR. W.C. DiscussionWe agree with the General Counsel that the pro-hibition against the distribution of union literature,the ban on meetings and speeches, and the solicita-tion of reports of violations of the rule render theRespondent's no-solicitation, no-distribution rule fa-cially invalid.2That the Respondent has provideda legally adequate definition of the term "companytime" fails to remedy these defects. Thus, evenunder the recent holding in Our Way, Inc., above,the Respondent's rule is invalid.It is well established that discriminatory enforce-ment of a facially valid no-solicitation, no-distribu-tion rule violates Section 8(a)(l). See Saint Vin-cent's Hospital, 265 NLRB 38 (1982). A fortiori arule which is discriminatory on its face also vio-lates Section 8(a)(1). Thus an employer may pro-hibit employees from engaging in activities not as-sociated or connected with their work duringworking time; however, such a prohibition may notsingle out union activities.3The first sentence4ofthe Respondent's rule specifically prohibits the dis-tribution of union literature. The rule makes nomention of the distribution of other types of litera-ture although as the prohibition on solicitation re-veals the Respondent was fully cognizant of thevariety of organizations other than unions onwhose behalf its employees might distribute litera-ture. Accordingly we find that this prohibition ispatently discriminatory.5We further find that the ban on meetings andspeeches is overly broad.6We first note that thedistinction between the types of speeches and meet-ings within the bounds of the rule's solicitation al-lowance and those excluded by this provision isone that eludes us. On its face the rule bans allmeetings and speeches anywhere at any time. Evenif such a distinction were ascertainable,7however,the ban on meetings and speeches is unqualified.Thus even when read narrowly the ban may rea-sonably be construed to include nonselling areas ofthe Respondent's store even when an employee isI Chairman Dotson agrees with his colleagues that the ban on meetingsand speeches is overly broad and thus renders the rule invalid. He finds itunnecessary to express an opinion on the other provisions of the Re-spondent's rule.3 Imco Container Co., 208 NLRB 874 (1974).4 "Employees may not distribute union literature or solicit membershipin unions, or fraternal, religious, social, or political organizations on Com-pany time ....I Imco Container Co., supra; Olympic Medical Corp., 236 NLRB 1117(1978), enfd. 608 F.2d 762 (9th Cir. 1979), and Time-O-Matic, Inc. v.NLRB, 264 F.2d 96 (7th Cir. 1959).s "Meetings or speeches are not to be permitted."? It is well settled that ambiguities in work rules promulgated by anemployer must be resolved against the promulgator of the rule ratherthan the employees who are required to obey it. Paceco, 237 NLRB 399(1978); J. C Penney Co., 266 NLRB 1233 (1983).599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot on "Company time." Although we have recog-nized the right of retail establishments to prohibitactivity in selling areas,8we have never found thatthis right justifies so sweeping a ban as that foundin the Respondent's rule.9Furthermore, the Re-spondent provides no justification nor does it assertany need for so broad a prohibition. Accordinglywe conclude that the ban on meetings and speechesis unlawfully broad.We conclude that the last paragraph of the Re-spondent's rule that directs employees to reportviolations of the rules also is unlawful. The rule'sprohibition against the distribution of only unionliterature is discriminatory and its ban on meetingsand speeches is overly broad. Thus the rule directsemployees to report such conduct that it unlawful-ly prohibits. To encourage the Respondent's em-ployees to engage in surveillance of the protectedconcerted activities of their fellow employees andto report those activities to the Respondent violatesSection 8(a)(1) of the Act.For all of the foregoing reasons we concludethat the Respondent's no-distribution, no-solicita-tion rule is violative of Section 8(a)(l) of theAct. 1On the basis of the foregoing findings of fact andon the entire record in this case, we make the fol-lowingCONCLUSIONS OF LAWBy maintaining a no-distribution, no-solicitationrule which discriminatorily prohibits the distribu-tion of union literature, prohibits all meetings andspeeches, and directs the Respondent's employeesto report violations of those prohibitions, the Re-spondent has engaged in and is engaging in unfaira See, e.g., May Department Stores, 59 NLRB 976 (1944), enfd. asmodified 154 F.2d 533 (8th Cir. 1946), and Marshall Field & Co., 98NLRB 88 (1951), enfd. 200 F.2d 375 (7th Cir. 1953).9 J. C. Penney Co., above.10 The General Counsel also contends that the timing of the Respond-ent's posting of the rule suggests that the rule was consciously designedto interfere with its employees' protected concerted activities. The Gen-eral Counsel also argues that the delivery of the rule to Moore duringher discussion with Martin discouraged the Respondent's employees' ex-ercise of their Sec. 7 rights. The Respondent contends that the fact that itposted its rule regarding solicitations and distribution shortly after unionactivity commenced does not alone evidence a discriminatory intent inthe promulgation of the rule. The Respondent emphasizes that the rulewas actually promulgated in 1975 and that it was available, albeit on alimited basis, to certain of its employees. The Respondent also notes thatthe record is devoid of any indication that the rule was posted with adiscriminatory intent or that it was ever applied in a discriminatorymanner. Thus, relying on Sequoyah Spinning Mills, 194 NLRB 1175(1972), and Veeder-Root Co., 192 NLRB 973 (1971), the Respondent main-tains that it did not violate Sec. 8(aXl) of the Act by merely posting itspreexisting rule regarding solicitation and distribution.In view of our findings that portions of the text of the Respondent'sno-solicitation, no-distribution rule violate Sec. 8(aXl) of the Act, cou-pled with our order to remedy these violations, we do not pass on theGeneral Counsel's timing allegations.labor practices within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning Section 8(a)(1) of the Act, we shallorder it to cease and desist therefrom and take cer-tain affirmative action in order to effectuate thepolicies of the Act.ORDERThe National Labor Relations Board orders thatthe Respondent, Montgomery Ward, 1833 SouthLa Cienega Boulevard, Los Angeles, California, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Maintaining any rule which discriminatorilyprohibits the distribution of union literature, pro-hibits all meetings and speeches, and directs its em-ployees to report violations of such prohibitions.(b) Enforcing against its employees any rulewhich discriminatorily prohibits the distribution ofunion literature or which prohibits all meetings orspeeches.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Rescind the rule posted in February 1981which discriminatorily prohibits the distribution ofunion literature, prohibits all meetings and speech-es, and directs the Respondent's employees toreport violations of those prohibitions.(b) Post at its store in Los Angeles, California,copies of the attached notice marked "Appen-dix."" I Copies of the notice, on forms provided bythe Regional Director for Region 31, after beingsigned by the Respondent's representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps have been taken to comply.I 1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."600 MONTGOMERY WARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain in our personnel manualany rule which discriminatorily prohibits the distri-bution of union literature or prohibits all meetingsor speeches, and which directs our employees toreport violations of such prohibitions.WE WILL NOT enforce against our employeesany rule which discriminatorily prohibits the distri-bution of union literature or which prohibits allmeetings or speeches.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL rescind the rule in our personnelmanual and posted in late February 1981 at ourstore located at 1833 South La Cienega Boulevard,Los Angeles, California.MONTGOMERY WARD601